Order entered December 16, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01019-CV

                 IN THE INTEREST OF S.O., MINOR CHILD

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-30101-2020

                                      ORDER

      Before the Court is the State’s December 14, 2022 motion for a two-week

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than January 5, 2023.


                                               /s/   KEN MOLBERG
                                                     JUSTICE